     Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 1 of 8



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



TRANSPORTATION CONSULTANTS,                                   CIVIL ACTION
INC.


VERSUS                                                        NO: 19-922


CHIQUITA FRESH NORTH AMERICA,                                 SECTION “H”
L.L.C., ET AL



                          ORDER AND REASONS
      Before the Court is Defendants’ Motion for Summary Judgment on
Equipment-Damage Counterclaim (Doc. 26). For the following reasons, the
Motion is GRANTED.


                               BACKGROUND
      This case arises out of a dispute over allegedly unpaid services rendered
by Plaintiff, Transportation Consultants, Inc. (“TCI”), in favor of Defendants,
Chiquita Fresh North America, L.L.C.; Chiquita Brands, L.L.C.; and Chiquita
Brands International, Inc. (collectively, “Chiquita”). TCI brings claims for suit
on open account, breach of contract, unjust enrichment, and promissory
estoppel and/or detrimental reliance. Chiquita brings counterclaims against
TCI to recover for cargo and equipment damage allegedly caused by TCI. This
motion involves Chiquita’s equipment damage counterclaim.
      In connection with the services that TCI agreed to provide to Chiquita,
the parties executed numerous documents. Relevant to this motion is the


                                       1
        Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 2 of 8



Container Utilization Agreement (“the Agreement”), executed by the parties
on August 20, 2014. 1 The Agreement provides for TCI’s use, as a lessee, of
Chiquita’s equipment for the transportation services rendered by TCI. In its
equipment damage counterclaim, Chiquita seeks $25,918.83 in payment, plus
interest, from TCI for damages caused to its equipment pursuant to the terms
of the Agreement. In the instant motion, Chiquita asks this Court to find that
TCI breached its obligation under the Agreement to pay this sum. TCI opposes.


                                  LEGAL STANDARD
        “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 2 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 3 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 4
        In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 5 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 6 Summary judgment is


1   Doc. 26-5.
2   FED. R. CIV. P. 56.
3   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
4   Id.
5   Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
6   Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).

                                               2
      Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 3 of 8



appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 7
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 8 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 9 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 10


                                LAW AND ANALYSIS
       Chiquita argues that the Container Utilization Agreement imposes
liability on TCI for damage caused to Chiquita’s equipment and that TCI
breached its obligation under the Agreement to reimburse Chiquita for the
damage. Chiquita seeks $25,918.83, plus interest, in damages connected
therewith.
       Under Louisiana law, there are three elements in a breach of contract
claim: “(1) the obligor’s undertaking an obligation to perform, (2) the obligor
failed to perform the obligation, and (3) the failure to perform resulted in




7  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
8  Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
9 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
10 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).



                                              3
      Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 4 of 8



damages to the obligee.” 11 The unambiguous terms of the agreement make TCI
responsible for: (1) “all maintenance and upkeep of the tires;” 12 (2) “properly
repair[ing] all flats and mak[ing] all necessary repairs” at its own expense; 13
(3) returning damaged tires to Chiquita; 14 (4) replacing or repairing tires
damaged as a result of being run flat; 15 and (5) reimbursing Chiquita for the
costs of repairs, losses, or cleaning of any damaged container or equipment. 16
The Agreement requires TCI to pay Chiquita within fifteen days of receipt of
an invoice. 17
       TCI does not dispute the language contained in the Agreement,
conceding that the “document speaks for itself.” 18 TCI does not contest the
accuracy of the invoices or the legitimacy of the damages upon which the
invoices are based. TCI admits that it has not paid the invoices. Instead, TCI
avers that it “was not expected to actually pay for . . . damage to the
containers,” 19 apparently arguing that it did not undertake any obligation to
perform. TCI also argues that even if this Court finds otherwise, the parties’
course of dealings nevertheless modified the express terms of the Agreement.
       In support, TCI first points to the fact that it “never paid any lease
payments under the Container Agreement” and was “not expected to pay a fee
for actual use of the containers.” 20 TCI asserts that “[l]ikewise, there was no



11 Bellwether Enter. Real Estate Capital v. Jaye, No. CV 19-10351, 2019 WL 6728333, at *3
   (E.D. La. Dec. 11, 2019) (citing IberiaBank v. Broussard, 907 F.3d 826, 835 (5th Cir. 2018))
   (internal quotation marks omitted).
12 Doc. 26-5 at 3 ¶ 3(b).
13 Id.
14 Id. ¶ 3(c).
15 Id. ¶ 3(d).
16 Id. at 6 ¶ 8(c).
17 Id. at 3 ¶ 4(a), 6 ¶ 8(c).
18 Doc. 29 at 4.
19 Id.
20 Id.



                                              4
      Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 5 of 8



expectation for TCI to pay for the type of minor equipment damage claims that
Chiquita is now seeking.” 21 That the Agreement is silent as to lease payments
does not serve to negate the express, unambiguous provisions therein. TCI, in
essence, asks this Court to find that the parties’ contractual silence on lease
payments renders other aspects of the Agreement—like the equipment damage
provisions—ineffective. TCI provides no law in support of this position. This
interpretation is illogical to the Court, and the Court declines TCI’s invitation
to read deeply into the Agreement’s silence and ignore entirely the Agreement’s
clear and unambiguous terms. 22
      TCI next points to the deposition testimony of its President, Jeff Louis,
to support its contention that there is a factual dispute as to the parties’ intent.
Mr. Louis testified that his understanding was that TCI “would not be liable
for damages . . . at all” 23 and that it would “not be charged for any repairs.” 24
As Chiquita correctly notes, however, “[i]f a court finds the contract to be
unambiguous, it may construe the intent from the face of the document—
without considering extrinsic evidence—and enter judgment as a matter of
law.” 25 Moreover, “[w]hen the words of a contract are clear and explicit and
lead to no absurd consequences, no further interpretation may be made in
search of the parties’ intent.” 26 Thus, while the Court appreciates Mr. Louis’s
current interpretation of the Agreement, his deposition testimony does not
create a genuine dispute of material fact. The terms of the Agreement are
express and unambiguous, and Mr. Louis’s self-serving testimony does not


21 Id.
22 The Court notes that TCI contradicts the premise for its own argument, noting that,
   “pursuant to Schedule 1 of the Container Agreement, TCI’s use of the containers was free
   of charge, unless TCI held them longer than allowed.” Id. (emphasis added).
23 Id. at 4–5.
24 Id. at 6.
25 In re Liljeberg Enters., Inc., 304 F.3d 410, 439 (5th Cir. 2002) (brackets in original).
26 LA. CIV. CODE art. 2046.



                                            5
      Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 6 of 8



negate those unambiguous terms. Further, Mr. Louis also testified that “[TCI]
would just be responsible for blatant disregard of Chiquita equipment.” 27 Thus,
even if this Court considers the testimonial evidence proffered by TCI, it
supports an interpretation of the Agreement that would render TCI liable to
Chiquita for at least some equipment damage.
       Lastly, TCI points to the timing of Chiquita’s invoices for equipment
damage to argue that the course of the parties’ dealings modified the terms of
the Agreement. TCI essentially argues that because Chiquita did not send TCI
any equipment damage invoices for more than two years after executing the
agreement, this inaction modified the Agreement to nullify the provisions
regarding payment for equipment damage. While it is true that “[p]arties to a
contract may by subsequent conduct in their mode of dealings with each other
under it, modify its terms or waive its conditions, expressly or tacitly,” such is
not the case here. 28 First, the Agreement states that “[f]ailure of Chiquita to
insist upon the performance of any provision of this Agreement or to exercise
any right or remedy available to Chiquita pursuant to this Agreement shall
not constitute a waiver of any other provisions of the Agreement or of any
subsequent right or remedy.” 29 Second, as Chiquita points out, when the terms
of a contract are unambiguous, as is the case here, “the parties’ course of
conduct cannot be considered to determine the meaning of the contract.” 30
       TCI opposes Chiquita’s counterclaim on the grounds that: (1) the parties
did not intend for TCI to pay Chiquita for equipment damage and (2) the
parties’ course of dealings modified the contract to nullify TCI’s obligations to


27 Doc. 29 at 5.
28 Factor King, LLC v. Block Builders, LLC, 193 F. Supp. 3d 651, 656 (M.D. La. 2016) (citing
   Bacas v. Mandot, 3 Teiss. 324, 327 (La. Ct. App. 1906)).
29 Doc. 26-5 at 9 ¶ 13.
30 Gen. Accident Ins. Co. v. United/Waterford-Fair Oaks, Ltd., 288 F.3d 651, 657 (5th Cir.

   2002).

                                             6
        Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 7 of 8



Chiquita. Having rejected these arguments, the Court finds that the
Agreement created an obligation for TCI to pay or reimburse Chiquita for
damages or repairs made to Chiquita’s equipment. TCI admits that it has not
paid Chiquita for the invoices rendered under the Agreement, and so the Court
accordingly finds that TCI breached its obligation under the contract. The
Court also finds that this breach resulted in damages to Chiquita in the
amount of $25,918.83. 31
         Chiquita’s counterclaim, however, also seeks interest. Chiquita cites
Louisiana Civil Code article 2000, which states:
         When the object of the performance is a sum of money, damages
         for delay in performance are measured by the interest on that sum
         from the time it is due, at the rate agreed by the parties or, in the
         absence of agreement, at the rate of legal interest as fixed by
         [Louisiana] R.S. 9:3500. The obligee may recover these damages
         without having to prove any loss, and whatever loss he may have
         suffered he can recover no more.
Because the object of TCI’s performance is for a sum of money, the Court finds
that Chiquita is also entitled to interest to the extent permitted by article 2000.


                                       CONCLUSION
         For the foregoing reasons, Defendants’ Motion for Summary Judgment
on Equipment-Damage Counterclaim (Doc. 26) is GRANTED. Defendants are
entitled to judgment in the amount of $25,918.83, plus interest, from TCI for
breach of contract under the Container Utilization Agreement.




31   The Court again notes that TCI does not dispute the accuracy of the individual invoices or
     the total amount of damages claimed.

                                                7
Case 2:19-cv-00922-JTM-KWR Document 55 Filed 05/14/20 Page 8 of 8



                New Orleans, Louisiana this 14th day of May, 2020.




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               8
